Citation Nr: 0026345	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for right inguinal 
hernia.

2.  Entitlement to service connection for arthritis involving 
each arm and the back to include the cervical spine.

3.  Entitlement to a rating in excess of 10 percent for 
residuals, shell fragment wound, left hip, with left leg 
neuropathy.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the latest of which was entered 
in July 1999, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  The appeal was 
last before the Board in September 1996, at which time it was 
remanded with respect to the first issue listed on the title 
page.  Following completion of the requested development, the 
RO continued to deny such related benefit in a Supplemental 
Statement of the Case mailed to the veteran in February 2000.

Each benefit sought in the final two issues listed on the 
title page was denied in a rating decision entered in July 
1999.  In response to the veteran's related Notice of 
Disagreement, a Statement of the Case was mailed to him in 
September 1999, to which he responded with a timely 
Substantive Appeal.  Accordingly, the present appeal includes 
the final two issues listed on the title page.


FINDINGS OF FACT

1.  The claims for service connection for right inguinal 
hernia and for arthritis involving each arm and the back to 
include the cervical spine are, in each instance, not 
plausible.  

2.  Current manifestations of the veteran's service-connected 
residuals, shell fragment wound, left hip, with left leg 
neuropathy, include paresthesias involving the left lower 
extremity of, however, only intermittent recurrence, 
productive of not more than mild related incomplete 
paralysis.



CONCLUSIONS OF LAW

1.  The claims for service connection for right inguinal 
hernia and for arthritis involving each arm and the back to 
include the cervical spine are, in each instance, not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 10 percent for 
residuals, shell fragment wound, left hip, with left leg 
neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, and Part 4, Diagnostic 
Codes 8524-7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's increased rating claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that this claim is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for residuals, shell fragment 
wound, left hip with left leg neuropathy, for which the RO 
has assigned a 10 percent rating in accordance with the 
provisions of Diagnostic Codes 8524-7804 of the Rating 
Schedule.


I.  Right Inguinal Hernia

II.  Arthritis involving each Arm and the Spine

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
captioned in issues I and II is whether he has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues I and II 
are, in either instance, well grounded.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Concerning his claim for service connection for right 
inguinal hernia, the veteran asserts that he developed a 
"[r]ight [i]nguinal [h]ernia" in service.  In this regard, 
however, while service medical records reflect that the 
veteran was noted to have had a left-sided inguinal hernia in 
service, there is no reference to a right-sided inguinal 
hernia.  Subsequent to service, when the veteran was seen 
under non-VA auspices in 1967 (when a recurrent left inguinal 
hernia was ascertained), the treatment note reflects that he 
had "a well healed herniorrhaphy scar on the right".  An item 
pertaining to VA outpatient treatment rendered the veteran in 
May 1992 reflects notation of a "healed [right inguinal] 
hernia scar".  

In considering the veteran's claim for service connection for 
right inguinal hernia, the Board would reiterate that service 
medical records are silent for any reference to the same.  In 
addition, relative to any post service surgery that may have 
been performed in response to a right-sided hernia, there is, 
in any event, no evidence relating the hernia to service.  
Given the foregoing, then, a plausible claim for service 
connection for right inguinal hernia is not presented.  See 
Epps, supra.  Accordingly, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).

With respect to his claim for service connection for 
arthritis involving each arm and the back to include the 
cervical spine, the veteran asserts that he presently has 
arthritis involving those anatomical areas due to trauma 
occasioned by "lifting" service comrades and 
"carrying...stretchers" in service in conjunction with his 
occupational duties as a medic.  In this regard, service 
medical records are negative for any reference to arthritis 
involving any joint or extremity.  The post service record 
includes VA X-ray evidence, dated in the mid-1990's, 
documenting the presence of "[m]ild" arthritis in the 
veteran's lumbar spine.  Further, in a July 1999 submission 
from a non-VA physician, apparently one Dr. "Hall", the 
physician asserts having treated the veteran "several times" 
in the 1970's "for arthritis of the neck and arms".  However, 
in the absence of evidence documenting the presence of 
arthritis involving either upper extremity or any spinal 
segment (to include the cervical) within the first post 
service year, related service connection for such pathology 
(i.e., arthritis) on a presumptive basis is not in order.  
See 38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  In addition, there is no evidence 
otherwise relating the veteran's arthritis (involving the 
spine or either upper extremity) to service, as may (if 
extant) permit an award of related service connection on an 
inferred basis in accordance with the provisions of 38 C.F.R. 
§ 3.303(d) (1999).  In view of the foregoing, then, a 
plausible claim for service connection for arthritis 
involving each arm and the back to include the cervical spine 
is not presented.  See Epps, supra.  Therefore, such claim is 
not well grounded.  38 U.S.C.A. § 5107(a).

In reaching the foregoing disposition, the Board is cognizant 
that the veteran avers that one "Dr. C. Shuman" in Black 
River, New York, told him, in conjunction with treatment 
rendered apparently shortly after service, that he had 
"arthritis" related to inservice factors including inclement 
weather and sleeping in bunkers.  However, pertinent 
correspondence from the RO to Dr. Shuman, dated in May 1997, 
was returned to the RO as being "not deliverable", and the 
veteran, in a submission received in December 1999, indicated 
that Dr. Shuman was then deceased.

In addition, although the Board has considered and disposed 
of the veteran's two foregoing claims for service connection 
on a ground different from that of the RO, the veteran has 
not been prejudiced by the Board's decision.  This is 
because, in assuming that each claim was well grounded, the 
RO accorded the veteran greater consideration than either 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this case 
to the RO for consideration of the issue of whether either 
claim is well grounded would be pointless and, in light of 
the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

III.  Increased Rating, Residuals, Shell Fragment Wound, Left 
Hip

Pursuant to Diagnostic Code 8524, "[m]ild" incomplete 
paralysis involving the internal popliteal nerve (tibial) 
warrants a 10 percent rating; if such paralysis is of 
"[m]oderate" severity, a 20 percent rating is warranted.  In 
accordance with the provisions of Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scarring which is 
objectively tender and painful.  

Service medical records reflect that in October 1952 the 
veteran sustained a combat-incurred penetrating shell 
fragment wound to his left flank.  Immediate debridement was 
accomplished; there was no artery or nerve involvement.  The 
veteran was hospitalized for apparently two days; the 
discharge diagnosis implicated a penetrating shell fragment 
wound to the left flank.  

Subsequent to service, when the veteran was examined by VA in 
June 1954, he indicated that he experienced "pain" in his 
"left hip" at the site of the shrapnel wound when he walked, 
stood or engaged in lifting.  On physical examination, he was 
noted to have a 3 1/2 inch incisional scar, which was 
described as being "normal" and "non-tender", at the crest of 
his left ilium.  The veteran was able to perform all 
orthopedic movements, to include stooping, squatting, and 
bending.  Motion of the left hip, to include abduction and 
flexion, was "full".  The pertinent examination diagnosis was 
normal anatomical examination, with the exception of a shell 
fragment wound scar at the crest of the left ilium.  Based on 
the foregoing, service connection was established for 
residuals of a shell fragment wound, left hip, in a rating 
decision entered in June 1954, at which time a noncompensable 
evaluation was assigned.

More recently, when the veteran was orthopedically examined 
by VA in June 1997, he complained of experiencing pain in his 
left hip and leg.  He also indicated that, due to complaints 
including numbness and paresthesias involving his left leg, 
his level of mobility was significantly impaired.  Based on 
his physical examination of the veteran, the findings on 
which included decreased light touch sensation in the L3 
through L4 dermatomes on the left, the VA examiner was 
suspicious of traumatic neuropathy on the left.  Apparently 
owing to the foregoing, the veteran was neurologically 
examined by VA in August 1997.  Incident to that evaluation, 
strength in the veteran's left lower extremity was noted to 
be slightly decreased; deep tendon reflexes were brisk and 
downgoing.  Sensory in the left lower extremity was described 
as being "decreased in a patchy distribution".  Apparently 
owing to the foregoing findings, the examiner arranged for an 
electromyogram (EMG) of the lower extremities to be 
accomplished.  The final examination impression, apparently 
rendered in consideration of the EMG results, implicated 
status post shrapnel wound involving "the left flank area 
with residual multi-level radiculopathy."  Based on the 
foregoing, the veteran's pertinent disability was, in a 
rating decision entered in July 1999, restated as residuals, 
shell fragment wound, left hip with left leg neuropathy, for 
which an increased evaluation of 10 percent, effective from 
October 3, 1996 (the date of receipt of the veteran's 
reopened claim), was assigned in accordance with Diagnostic 
Codes 8524-7804.  

Relative to his claim for a rating in excess of 10 percent 
for residuals, shell fragment wound, left hip, with left leg 
neuropathy, the veteran asserts that he is finding it more 
difficult "to sit, walk or stay in one position very long".  
In considering the veteran's claim for a rating in excess of 
10 percent for such disability, the Board is of the view, in 
light of the reasoning advanced hereinbelow, that his present 
10 percent disability rating (the same being the maximum 
evaluation authorized under Diagnostic Code 7804) therefor is 
fully appropriate.  In reaching such conclusion, the Board 
does not dispute that there is clearly a sensory deficit 
involving the veteran's left lower extremity, characterized 
(apparently by the VA examiner) on the June 1997 orthopedic 
examination as comprising "numbness and paresthesias".  
However, the veteran elaborated on the subsequent August 1997 
VA neurology examination that the "paresthesias", rather than 
being persistent, were merely bothersome on an intermittent 
("on and off") basis.  Further, in his December 1999 
Substantive appeal, wherein the veteran indicated that he is 
finding it more difficult "to sit, walk or stay in one 
position very long", he attributed such incapacitation solely 
to "pain" (as opposed to any neurological deficit) related to 
the shell fragment wound residual disablement.  The foregoing 
observations, in the Board's view, yield a pertinent 
disability picture commensurate with, at most, not more than 
"[m]ild" overall related incomplete paralysis.  Inasmuch as 
the latter is representative of disablement warranting a 10 
percent evaluation, the veteran's present pertinent rating, 
and in the apparent absence of any clinical indicia of the 
requisite "[m]oderate" incomplete paralysis necessary for a 
20 percent rating, the Board is of the view that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for residuals, shell fragment wound, left hip, 
with left leg neuropathy.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to residual left hip shell fragment wound-occasioned 
impairment in the veteran's ability to function under the 
ordinary conditions of daily life.  In this regard, however, 
the Board observes that strength in the veteran's left lower 
extremity ("4/5" on the June 1997 VA examination) is only 
modestly compromised.  In addition, in his December 1999 
Substantive appeal, the veteran indicated that, albeit "only 
to a certain degree", medication that he took to alleviate 
pertinent disability-related pain was "effective" to bring 
about relief.  The foregoing considerations, in the Board's 
view, militate persuasively against any notion of entitlement 
to a higher disability rating predicated on the provisions of 
38 C.F.R. § 4.10.  The Board has also given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's pertinent 
service-connected disablement more closely approximate those 
required for a 20 percent rating than they do the disability 
rating currently assigned.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of this aspect of 
the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.10, and Part 4, Diagnostic Codes 8524-
7804.

ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for right inguinal hernia 
and for arthritis involving each arm and the back to include 
the cervical spine is, in each instance, denied.


A rating in excess of 10 percent for residuals, shell 
fragment wound, left hip, with left leg neuropathy, is 
denied.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals




 
- 10 -


- 1 -


